DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of August 10, 2018 which canceled claims 1-15 and added new claims 16-35. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reservoir of claim 23, 24; the injection being towards the upstream direction of claims 25 and 32-35; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are considered to invoke 35 USC 112(f):
The “means for starting up and switching off a flow…” of claims 19, 30 and 31.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
level with the inlet port.  It is noted that an orientation of the port or an axis of the inlet port has not been set forth so there is no mechanism for judging “level”. Further it is unclear because “level” seems to be a height judgement while “upstream is a flow direction judgement. Therefore the reference frame or mechanism for judging or interpreting this limitation is unclear.
	Claim 19 is vague and indefinite because it is unclear what “it” refers to in claim 19. Similarly, claims 23, 24, 30, 34 and 35 are vague and indefinite for this reason.
In claim 23 it is unclear if the reservoir is actually part of the separator or an element that is distinct from the separator. Claim 34 is similarly vague and indefinite.
Claim 24 recites the limitation "the second injection point" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 25 is vague and indefinite because in line 2 it is unclear what flow is being referred to by “upstream”. Claims 32-35 are similarly vague and indefinite.
Claim 26 is vague and indefinite because it is unclear the reference frame is for judging or determining an “exceptional operating condition”. 
Claim 28 is vague and indefinite because it is unclear what and “emergency situation” is and further it is unclear if claiming the “second exceptional operating condition” is meant to imply that there is also another or first exceptional operating condition.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, 22, 23, 25 and 34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Noguchi (USPN 8,556,606).
	Noguchi discloses a gas expansion device (Fig. 1) for expanding a gas or a gas-liquid mixture, whereby the gas expansion device comprises a gas expansion element 4 with an inlet port (the annular space between the shaft and the housing at the end of the rotor 4) for the gas to be expanded and an inlet pipe 5 for the gas to be expanded, whereby the inlet pipe is connected to the inlet port, whereby the gas expansion device comprises a first liquid injection point 28 for the injection of liquid, wherein the first liquid injection point is at a position upstream from the inlet port, and the expansion device is provided with a liquid separator  27 for separating liquid from gas that is expanded in 
	With regards to claim 18 Noguchi discloses wherein the gas expansion element is a double screw gas expansion element (col. 4 line 5).
With regards to claim 22 Noguchi discloses wherein the gas expansion device comprises a second liquid injection point 23 that is configured to inject the said liquid into the gas expansion element at a position downstream from the inlet port.7 International Application No. PCT/BE2017/000011  
With regards to claim 23 Noguchi discloses wherein it is provided with a reservoir or supply pipe (the pipe or fluid path from the outlet to the separator) for the said liquid, whereby the first liquid injection point and the second liquid injection point are both connected to this supply pipe or this reservoir.
 With regards to claims 25 and 34 Noguchi discloses wherein the first liquid injection point is positioned such that the injection direction of the liquid is upstream (note the arrow at the end of line 28 and the flow arrow shown above 5).

Claim(s) 16-19 and 29-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al (CN204060830, cited by applicant).
	Wang et al disclose a gas expansion device (Fig. 2) for expanding a gas or a gas-liquid mixture, whereby the gas expansion device comprises a gas expansion element 4 with an inlet port  for the gas to be expanded and an inlet pipe (pipe and port clearly shown) for the gas to be expanded, whereby the inlet pipe is connected to the inlet port, whereby the gas expansion device comprises a first liquid injection point (connected at the left end or the position level with the inlet) for the injection of liquid 
	With regards to claim 17, from the Abstract the abstract states the fluid is oil.
	With regards to claims 18 and 29 Wang et al disclose wherein the gas expansion element is a double screw gas expansion element (abstract).
	With regards to claims 19, 30 and 31 Wang et al disclose the means and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 23, 24, 25, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Piatkowski (DE 10 2006 006 129 A1).
As set forth above Wang et al disclose the invention substantially as claimed (including the reservoir 1 of claim 23) but do not disclose a second injection point downstream from the first, the means being a 3-way valve connected to the supply pipe, or that the injection is in an upstream direction (claims 25, 32 and 34).
Piatkowski et al discloses a similar system including an expansion element 1 driving a generator 16, a separator 18, a supply pipe connected to first and second means (valves 25, 27) for controlling injection to the expander at upstream and downstream locations. Further, as shown in Fig. 2 the first injection point11 communicates to passages in the rotor that are at the level of the inlet port 3 and inject upstream of the flow direction (see arrow of figure 1).
At the time of the invention it would have been obvious to provide upstream and downstream injection points to the expander or Wang et al, as taught by Piatkowski, in order to provide more consistent sealing and cooling through the expansion process and it would have been obvious to inject the lubricant upstream in order to atomize or breakup the lubricant flow and thus insure a more homogenous distribution within the chambers.
.

Claims 21, 26-28, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Piatkowski as applied to claim 16 above and further in view of Feller et al (USPAP 2013/0058822).
As set forth above Wang et al in view of Piatkowski discloses the invention substantially as claimed but does not disclose a controller for controlling the means, i.e. the injection valves, upon detection of an exceptional condition such as a threshold, or that the threshold is related to torque or an emergency condition. Feller et al discloses a similar double screw fluid machine having upstream and downstream 74, 104 injection points and means 110, 134 for controlling injection and a controller 120 that is controlled responsive to conditions such as a high load or over temperature, i.e. an emergency condition. At the time of the invention it would have been obvious to one of ordinary skill in the art to provide a controller such as taught by Feller et al to the means of Wang et al in view of Piatkowski in order to automate and precisely control the injection amount based on sensed operational parameters of the fluid machine. 
Further, with regards to claim 27 the examiner notes that one of ordinary skill in the art would have recognized that torque is representative of load when driving a generator and one of ordinary skill in the art would have found it obvious to sense the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shepherd et al discloses a spray rack which sprays upstream into a fluid flow of a fluid machine, Juchymenko discloses that fluid injection arrangements are applicable to both helical expansion and compression devices, and Horiguchi et al disclose a double-screw expander driving a generator and having controlled injection.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
May 8, 2021